EXHIBIT 99.3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 The following Management’s Discussion and Analysis (MD&A) provides a review of the financial condition and results of operations of Consolidated Mercantile Incorporated (“the Company”) for the nine months ended September 30, 2009.This MD&A should be read in conjunction with the Company’s September 30, 2009 unaudited interim consolidated financial statements included elsewhere herein. In this document and in the Company’s unaudited interim consolidated financial statements, unless otherwise noted, all financial data is prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP). All amounts, unless specifically identified as otherwise, both in the unaudited interim consolidated financial statements and this MD&A, are expressed in Canadian dollars. Management’s Discussion and Analysis contains forward-looking statements, including statements concerning possible or assumed future results of operations of the Company.Forward-looking statements typically involve words or phrases such as “believes”, “expects”, “anticipates”, “intends”, “foresees”, “estimates” or similar expressions.Forward-looking statements involve risks, uncertainties and assumptions, as described from time to time in the Company’s reports and filed with the United States Securities and Exchange Commission and securities commissions in Canada, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. In addition, the Company expressly disclaims any obligation to publicly update or alter its previously issued forward-looking statements. THE COMPANY The business objective of the Company is to create and maximize shareholder value through internal growth of investments and acquisitions of companies having synergistic product lines and technologies, management strength and a presence in markets with the potential for sales of complementary products.The Company’s strategy is to assist operating units in taking advantage of their strengths by investment in and by the provision of management and merchant banking services, with the objective of creating added value to the Company and its shareholders. During 2007, Management of the Company spent considerable time and effort in assisting Polyair Inter Pack Inc. (“Polyair”) and Distinctive Designs Furniture Inc. (“Distinctive”), the Company’s previously owned investment interests, in restructuring their operations and enhancing their ability to be more competitive in their respective industries. These efforts provided the Company with the opportunity to maximize shareholder value, culminating in the December 2007 sale of both units.Since the time of sale of both Polyair and Distinctive, the Company with its strengthened financial and management resources has sought out new long-term strategic acquisitions. While the Company’s Management have analyzed a number of potential acquisition targets, to-date none have been consummated. The Company’s Management continue to seek out target acquisitions that they believe will offer future growth and added value to the Company and its shareholders.As part of this process, the Company’s Board of Directors have after review, decided that an amalgamation with Genterra Inc. (“Genterra”), a company whose shares are traded on the TSX Venture Exchange, will be in the best interests of the Company as it amongst other things, will enable the Company’s shareholders to be part of a larger corporation with larger more varied assets, including Genterra’s substantial income producing real estate portfolio, a larger equity and income base, greater opportunities and reduced operating costs, all of which should assist in facilitating the financing of future growth and expansion. The Company’s Board believe that with the amalgamation, the amalgamated company’s strengthened balance sheet will allowit to analyze larger potential investments, to capitalize on favorable market conditions, and to amongst other things, consider expanding its real estate income producing portfolio.The transaction is subject to the approval of shareholders of both companies and the approval of the regulatory authorities.In the interim period, the Company has invested a portion of its working capital in a combination of relatively short-term income producing assets. RESULTS OF OPERATIONS The following table sets forth items derived from the unaudited interim consolidated statements of operations for each of the eight most recently completed quarters: (In thousands of dollars, except per share amounts) 2009 2008 2007 Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Revenue $ 142 $ 168 $ 121 $ (491 ) $ (307 ) $ 180 $ (66 ) $ 135 Earnings (loss) from continuing operations (19 ) (249 ) (29 ) 338 (68 ) (40 ) 117 4,313 Earnings (loss) from discontinued operations - 42 - (402 ) Net earnings (loss) (19 ) (207 ) (29 ) 338 (68 ) (40 ) 117 3,911 Earnings (loss) per share from continuing operations Basic and diluted $ (0.00 ) $ (0.05 ) $ (0.01 ) $ 0.07 $ (0.01 ) $ (0.01 ) $ 0.02 $ 0.85 Earnings (loss) per share from discontinued operations Basic and diluted $ 0.00 $ 0.01 $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ (0.08 ) Earnings (loss) per share Basic and diluted $ (0.00 ) $ (0.04 ) $ (0.01 ) $ 0.07 $ (0.01 ) $ (0.01 ) $ 0.02 $ 0.77 General The following table sets forth items derived from the unaudited interim consolidated statements of operations for the three and nine-month periods ended September 30, 2009 and 2008: (In thousands of dollars) Three Months Ended September 30 Nine Months Ended September 30 2009 2008 2009 2008 Investment revenue (loss) $ 142 $ (307 ) $ 431 $ (193 ) Expenses (161 ) 266 (722 ) 228 Earnings on equity items 2 - 3 3 Earnings (loss) before income taxes (17 ) (41 ) (288 ) 38 Income taxes (2 ) (27 ) (9 ) (29 ) Earnings (loss) from continuing operations (19 ) (68 ) (297 ) 9 Deferred gain recognized on sale offormer consolidated subsidiary - - 42 - Net earnings (loss) $ (19 ) $ (68 ) $ (255 ) $ 9 Review of Third Quarter and Nine-Month Period Results ended September 30, 2009 and Revenue.Revenue for the three months ended September 30, 2009 was $141,708 compared to a loss of $306,534 for the comparable 2008 period. Revenue for the three months ended September 30, 2009 includes interest income on cash and cash equivalents of $23,814 and share of income from investments in Limited Partnerships of $117,894.Revenue for 2008 includes interest income on cash and cash equivalents of $88,235 and share of loss from investments in Limited
